DETAILED ACTION
This is in response to the communication filed on 01/27/2022. Claims 1-19 were pending in the application.  Claims 1-3, 5-11 and 13-19 have been allowed. Claim 4 and 12 are cancelled.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,251,531 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Brian Bozzo on Feb 17th, 2022 followed by an e-mail.
The application has been amended as follows: 

(Currently Amended)  A computer-implemented method comprising:

receiving, from an OVER file storage client device of the user, an OVER file generation request to provide authentication of the user based on the information associated with the credential;
generating, by a processor of [[the]] an OVER engine, an OVER file comprising a virtual representation of the credential that has been verified by an issuing agency to be an official representation of the credential, based on the information associated with the credential of the user;
transmitting, to the OVER file storage client device of the user, the OVER file in response to the OVER file generation request;
receiving, from an OVER file third-party client verifying device, a verifying request to verify that the OVER file transmitted to the user authenticates the user based on a Near Field Communication (NFC) protocol-based communication associated with the OVER file on the OVER file storage client device of the user;
verifying that the NFC protocol-based communication associated with the OVER file corresponds with the information associated with the credential of the user that is stored in the OVER engine, in response to the verifying request; [[and]]
transmitting, to the OVER file third-party client verifying device, an authentication message comprising an indication of whether the NFC protocol-based communication associated with the OVER file on the OVER file storage client device of the user corresponds to the information associated with the credential of the user that is stored in the OVER engine;
requesting, by the processor of the OVER engine to the issuing agency, an agency authentication to validate the credential, wherein the issuing agency issued the credential of the user;
receiving, by the OVER engine, a status indicator and credential information associated with the credential; and
storing, by the OVER engine, the status indicator.

(Original)  The computer-implemented method of claim 1, wherein the OVER file is a first OVER file, the OVER file storage client device of the user is a first OVER file storage client device of the user, the virtual representation is a first virtual representation, the official representation is a first official representation, and the method further comprises:
receiving, from a second OVER file storage client device of the user, a second OVER file generation request to provide authentication of the user based on the information associated with the credential;
generating, by the processor, a second OVER file comprising a second virtual representation of the credential that has been verified by the issuing agency to be a second official representation of the credential that is invalid for use in the first OVER file storage client device for authenticating the user; and
transmitting, to the second OVER file storage client device of the user, the second OVER file in response to the second OVER file generation request.

(Original)  The computer-implemented method of claim 1, further comprising generating, by the processor of the OVER engine, the credential, wherein the credential is generated after the processor determines that no credential of the user is stored.

(Cancelled)  

(Original)  The computer-implemented method of claim 1, further comprising generating, by the OVER engine, a device identifier for the credential, wherein the device identifier limits the credential to the OVER file storage client device.

(Original)  The computer-implemented method of claim 1, further comprising generating, by the OVER engine, a reference to a remotely stored credential, wherein the information associated with the credential of the user comprises the reference to the remotely stored credential.

(Original)  The computer-implemented method of claim 1, further comprising checking, by the OVER engine, a status indicator of a stored credential, wherein the OVER file generation request comprises a credential identifier for specifying which credential among a plurality of credentials of the user is officially represented by the OVER file.

(Original)  The computer-implemented method of claim 7, wherein the OVER file comprises a portion of the stored credential.

(Currently Amended)  An apparatus comprising: 
a processor;
a memory unit operatively coupled to the processor, the memory unit configured to store information associated with a credential of a user and a plurality of instructions, wherein the instructions are configured to program the processor to:
receive, from an officially verifiable electronic representation (OVER) file storage client device of the user, an OVER file generation request to provide authentication of the user based on the information associated with the credential;
generate an OVER file comprising a virtual representation of the credential that has been verified by an issuing agency to be an official representation the credential, based on the information associated with the credential of the user;
transmit, to the OVER file storage client device of the user, the OVER file in response to the OVER file generation request;
receive, from an OVER file third-party client verifying device, a verifying request to verify that the OVER file transmitted to the OVER file storage client device of the user authenticates the user based on a Near Field Communication (NFC) protocol-based communication associated with the OVER file on the OVER file storage client device of the user;
verify that the NFC protocol-based communication associated with the OVER file corresponds with the information associated with the credential of the user, in response to the verifying request; [[and]]
transmit, to the OVER file third-party client verifying device, an authentication message comprising a status indicator indicating whether the OVER file corresponds to the credential of the user;
request the credential from the issuing agency, wherein the issuing agency stores credentials issued by the issuing agency;
receive the status indicator and credential information associated with the credential transmitted by the issuing agency; and
store the credential and a status indicator.
.
(Original)  The apparatus of claim 9, wherein the OVER file is a first OVER file, the OVER file storage client device of the user is a first OVER file storage client device of the user, the virtual representation is a first virtual representation, the official representation is a first official representation, and the instructions are further configured to program the processor to
receive, from a second OVER file storage client device of the user, a second OVER file generation request to provide authentication of the user based on the information associated with the credential;
generate a second OVER file comprising a second virtual representation of the credential that has been verified by the issuing agency to be a second official representation of the credential that is invalid for use in the first OVER file storage client device for authenticating the user; and
transmit, to the second OVER file storage client device of the user, the second OVER file in response to the second OVER file generation request.

(Original)  The apparatus of claim 9, wherein the instructions further program the processor to generate the credential, wherein the credential is generated after the processor determines that no matching credential is stored.

(Cancelled) 

(Original)  The apparatus of claim 9, wherein the instructions are further configured to program the processor to generate a device identifier for the credential, wherein the device identifier limits the credential to the client device.

(Original)  The apparatus of claim 9, wherein the instructions are further configured to program the processor to generate a reference to a remotely stored credential, wherein the information associated with the credential of the user comprises the reference to the remotely stored credential.

(Original)  The apparatus of claim 9, wherein the instructions are further configured to program the processor to check a stored status indicator of a stored credential, wherein the status indicator comprises the stored status indicator.

(Original)  The apparatus of claim 9, wherein the instructions are further configured to program the processor to check a status indicator of a stored credential, wherein the OVER file generation request comprises a credential identifier for specifying which credential among a plurality of credentials of the user is officially represented by the OVER file.

(Original)  The apparatus of claim 16, wherein when the credential identifier matches the stored credential, and the authentication message comprises the status indicator of the stored credential.

(Currently Amended)  A computer-implemented method comprising:
storing, in a memory of an officially verifiable electronic representation (OVER) generation and verification engine, information associated with a credential of a user for proving the user's identity or qualifications;
receiving, from an OVER file storage client device of the user, an OVER file generation request to provide authentication of the user based on the information associated with the credential;
generating, by a processor of [[the]] an OVER engine, an OVER file comprising a virtual representation of the credential that has been verified by an issuing agency to be an official representation of the credential, based on the information associated with the credential of the user;
transmitting, to the OVER file storage client device of the user, the OVER file in response to the OVER file generation request;
receiving, from an OVER file third-party client verifying device, a verifying request to verify that the OVER file transmitted to the user authenticates the user based on a Bluetooth protocol-based communication associated with the OVER file on the OVER file storage client device of the user;
verifying that the Bluetooth protocol-based communication associated with the OVER file corresponds with the information associated with the credential of the user that is stored in the OVER engine, in response to the verifying request; [[and]]
;
requesting, by the processor of the OVER engine to the issuing agency, an agency authentication to validate the credential, wherein the issuing agency issued the credential of the user;
receiving, by the OVER engine, a status indicator and credential information associated with the credential; and
storing, by the OVER engine, the status indicator.

(Original)  The computer-implemented method of claim 18, wherein the OVER file is a first OVER file, the OVER file storage client device of the user is a first OVER file storage client device of the user, the virtual representation is a first virtual representation, the official representation is a first official representation, and the method further comprises:
receiving, from a second OVER file storage client device of the user, a second OVER file generation request to provide authentication of the user based on the information associated with the credential;
generating, by the processor, a second OVER file comprising a second virtual representation of the credential that has been verified by the issuing agency to be a second official representation of the credential that is invalid for use in the first OVER file storage client device for authenticating the user; and
transmitting, to the second OVER file storage client device of the user, the second OVER file in response to the second OVER file generation request.



EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-3, 5-11 and 13-19 have been allowed. The following is an examiner’s statement of reasons for allowances: 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WASIKA NIPA/           Primary Examiner, Art Unit 2433